FULMER, Judge,
concurring.
While I concur with the majority opinion, I write to comment on the issue of attorney’s fees. I agree that we have no jurisdiction to address the trial court’s award of attorney’s fees to the wife until such time as the amount is determined. Nevertheless, on the record before this court, it is difficult to discern a basis for the award. The wife’s motion requested that fees be awarded as a sanction. However, the trial court made no findings to support the award of fees as a sanction. I do not question the proposition that fees may be awarded as a sanction where warranted, and I realize there is no statutory requirement that the trial court make written findings in order to award fees as a sanction. Nevertheless, findings of fact may serve to complete the record where entitlement is not otherwise apparent.